DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
Blom discloses:
A computer-implemented method comprising: receiving, by a computing device, location data for a first location and a second location.  Paragraph [0058] indicates that all of these flowcharts and inventions can be included in a computer program and run by a computer. Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
generating, by the computing device, a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments.  Paragraph [0047] describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] describes that the route could be made of multiple segments.
for each segment of each candidate route of the plurality of candidate routes.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
generating, by the computing device, a safety score for each candidate route of the plurality of candidate routes based on safety scores for the segments of the respective candidate route.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
Blom does not disclose a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature, a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Balva teaches:
generating, by the computing device, a safety score (i) based on at least one feature of a plurality of features comprising a number of surveillance cameras located in the segment, or brightness information and (ii) based on a weight assigned to the at least one feature.  Paragraph [0088] describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.  This is equivalent to the claim 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Balva to show a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature.  One would have been motivated to do so to account for potential routing solutions that might impact routing solution desirability (Abstract of Balva).
Blom and Balva do not teach a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Ming-Shu teaches:
selecting, by the computing device, a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.  Paragraph [0115] teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom and Balva to incorporate the teachings of Ming-Shu to show a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of 
Blom and Ming-Shu teach:
and providing, by the computing device, the best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes as a recommended travel route from the first location to the second location.  Paragraph [0047] of Blom describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] of Blom describes that the route could be made of multiple segments.  Paragraph [0115] of Ming-Shu teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Floor teaches:
a field of view of one or more surveillance cameras located in the segment.  Paragraph [0013] describes multiple cameras with a field of view.  This paragraph describes the field of view of the one of the plurality of video cameras monitoring a section of the track.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Ming-Shu to incorporate the teachings of Floor to show a field of view of a surveillance cameras located in the segment.  One would have been motivated to do so to determine which areas the camera can see.
Smith teaches (US Patent No: 10,152,053 B1):
wherein the weight assigned to the at least one feature is based on factors including a time of day.  Column 3, line 38 to column 4, line 3 describe that additional data can include a time of day and day of week.  This data can be weighted.
However, the prior art of record fails to disclose:
and reliability values of the at least one feature during the time of day.  None of the above references teach a reliability value of the camera during different times of the day.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bender (US Pub No: 2020/0164891 A1): Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: obtaining sensor data from sensors disposed to output data indicative of vehicle driver performance of a first vehicle, the first vehicle having for a first trip an associated first driver user who drives the first vehicle during the first trip; processing the sensor data to return error event flags that indicate errors of the first driver user when driving the first vehicle during the 
Peak (US Pub No: 2011/0213628 A1): Pursuant to some embodiments, insurance systems, methods and devices are provided which include a data storage device for storing, updating and providing access to loss risk score data. In some embodiments, a request for information associated with a user's location identified by user location data may be received over a communications network. A computer processing system may then be operated to generate a safety score associated with said use location data, the safety score being based on a plurality of loss risk factors associated with the user location data. At least one element of an insurance policy associated with the user may be modified in accordance with the safety score. A response, including the safety score, may then be transmitted to the user over the communications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665